IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SEAN A. FINAN AND MAURA K. FINAN          : No. 320 MAL 2019
AS TRUSTEES OF THE FINAN FAMILY           :
IRREVOCABLE TRUST,                        :
                                          : Petition for Allowance of Appeal from
                   Respondents            : the Order of the Commonwealth Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
PIKE COUNTY CONSERVATION                  :
DISTRICT,                                 :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.